    6:18-cv-00056-RAW Document 140 Filed in ED/OK on 04/15/20 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

THE CHEROKEE NATION,               )
                                   )
                    Plaintiff,     )
                                   )
v.                                 )                     No. 18-cv-56-RAW
                                   )
MCKESSON CORPORATION; CARDINAL )
HEALTH, INC.; CARDINAL HEALTH 110, )
LLC; AMERISOURCEBERGEN DRUG        )
CORPORATION; CVS HEALTH            )
CORPORATION; CVS PHARMACY, INC.; )
OKLAHOMA CVS PHARMACY, LLC;        )
WALGREENS BOOTS ALLIANCE, INC.;    )
WALGREEN CO.; WAL-MART STORES,     )
INC.,                              )
                                   )
                    Defendants.    )

                                          ORDER

       Before the Court are the parties’ Notices of and/or Responses to Notices of

Supplemental Authority [Docket Nos. 126, 130, and 137].

       Upon review of the record and the “supplemental authority” filings, the court’s order

is: STOP! Any further filings of this nature will be stricken. If “supplemental” briefing

is necessary on any issue, it will be requested by the court.

       SO ORDERED this 15th day of April, 2020.




                                           _______________________________
                                           Honorable Ronald A. White
                                            United States District Judge
